Citation Nr: 1754081	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-27 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right eye disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a left thumb disorder, claimed as left thumb numbness.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee osteoarthritis status post arthroscopy prior to January 29, 2017, and in excess of 20 percent since January 29, 2017. 

5.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee instability.   


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services
ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from April 1998 to September 2007.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the August 2010 decision, service connection was denied for sleep, low back, skin, and right ankle disorders, and the 10 percent evaluation for the service-connected left knee disability was continued from September 1, 2009.  In the September 2010 decision, service connection was denied for left thumb nerve damage, a bilateral eye disorder, and a right knee disorder.  The Veteran appealed the underlying decisions in a Notice of Disagreement received in July 2011.

In a November 2011 decision, service connection for refractive error of the left eye was granted and an evaluation of 10 percent was assigned, effective June 24, 2009, and service connection for a right knee disorder was granted and a noncompensable evaluation was assigned, effective June 24, 2009.  

In a March 2014 decision, the evaluation for the Veteran's service-connected right knee disability was increased from noncompensable to 10 percent disabling, effective, March 28, 2013.  

In a January 2017 decision, service connection for left knee instability was granted and an evaluation of 10 percent was assigned, effective February 20, 2014.  In the same decision, entitlement to an earlier effective date for the service-connected right knee disability was granted due to clear and unmistakable error, and a 10 percent evaluation was assigned effective August 6, 2012. 
In a May 2017 decision, service connection for a low back disability was granted and an evaluation of 10 percent was assigned, effective June 24, 2009; service connection for a right ankle disability was granted and an evaluation of 10 percent was assigned, effective June 24, 2009; service connection for tinea versicolor (claimed as a skin disorder) was granted and an evaluation of 10 percent was assigned, effective November 24, 2009; and service connection for limitation of extension of the left knee was granted and an evaluation of 20 percent was assigned, effective January 29, 2017.  

The Veteran has not disagreed with the assigned evaluations or effective dates for the left eye, right knee, low back, right ankle, or tinea versicolor disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, these matters have been resolved and are no longer in appellate status.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for a sleep disorder and left thumb nerve damage, entitlement to an evaluation in excess of 10 percent for service-connected left knee osteoarthritis status post arthroscopy prior to January 29, 2017, and in excess of 20 percent since January 29, 2017, and entitlement to an evaluation in excess of 10 percent for service-connected left knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The probative evidence of record does not show that a right eye disorder is related to the Veteran's active military service; the right eye refractive error was not subject to a superimposed disease or injury that created additional disability. 


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of entitlement to service connection for a right eye disorder, the record reflects that the Veteran was provided all required notice in the letter mailed in August 2010, prior to the issuance of the September 2010 rating decision on appeal.

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. Moreover, the Veteran was afforded an appropriate VA examination.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran contends that his current right eye disorder is due to his active service.  Specifically, he asserted that he injured his eye during service, and has experienced pain since that time.  

Service treatment records include the Veteran's February 1998 induction physical examination which is negative for complaints or diagnoses of an eye problem or disorder.  Distant vision was 20/20, bilaterally, and near vision was 20/20, bilaterally.  An October 2000 record includes an examination of the eyes; there were no abnormalities, discharge from the conjunctiva, or icterus, bilaterally.  A May 2003 record notes that the Veteran was involved in a traumatic motor vehicle accident with several injuries, including to his left eye that resulted in surgery.  A March 2005 record notes the Veteran's report that he wore glasses.  An April 2005 record notes that the Veteran underwent eye surgery as a result of a motor vehicle accident. 

Post-service treatment records include VA outpatient treatment records dated in October 2007 through May 2010.  These records demonstrate that during the course of treatment for various health related issues, the Veteran reported that he damaged his left eye in a motor vehicle accident during service and he wore a contact lense in that eye with glasses for vision.  A corneal scar in the left eye is noted in the Veteran's medical history.  VA outpatient treatment records are negative for complaints of or a diagnosis of a right eye disorder. 

In November 2010, the Veteran underwent a QTC fee-based eye examination.  At the time, the Veteran reported that he sustained left eye trauma during service in 2003 as a result of a motor vehicle accident, and underwent surgery to remove the foreign body from his left eye in 2003.  Regarding both eyes, the Veteran reported that he could no longer see.  He further stated that he experienced distorted vision, redness, swelling, glare, floaters, watering, and blurred vision.  

Examination revealed right eye uncorrected distance vision of 20/200; corrected distance vision of 20/20; uncorrected near vision of 20/25; and corrected near vision of 20/20.  Examination of the left eye revealed uncorrected distance vision of 20/400; corrected distance vision of 20/60; uncorrected near vision of 20/50; and corrected near vision of 20/30.  The Goldmann Kinetic Perimetry device demonstrated visual field of the right eye with an average contraction to 59 degrees.  There was no evidence of cataracts or retinopathy, bilaterally.  The examiner diagnosed bilateral refractive error.    

VA outpatient treatment records dated in March 2012 note a corneal irregularity of the left eye; the examiner did not note any right eye disorders.  VA outpatient treatment records dated in February 2016 note the Veteran's report of left eye problems due to an in-service motor vehicle accident.  On examination, the Veteran's corrected visual acuity was 20/20, bilaterally.  

The Board notes that the Veteran's symptoms of vision loss are associated with the Veteran's diagnosis of refractive error.  For purposes of entitlement to benefits, refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c), 4.9 (2017); VA ADJUDICATION PROCEDURE MANUAL (M21-1MR), PART III, Subpart iv, Ch. 4, Section B, para. 10.d.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. § 3.303(c), 4.9.  

Thus, VA regulations do not contemplate service connection for refractive error of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board finds that service connection is not warranted for right eye refractive error due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.  After a careful review of the record, there is no evidence of any injury or disease during military service that resulted in a superimposed disease or injury resulting in additional vision loss to the right eye.

The Veteran contends that he experienced a right eye vision problem related to his active military service.  While the Veteran is competent to report observable symptoms such as visual problems, the diagnosis of a visual disability, and the etiology thereof, requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran with respect to the etiology of the claimed visual disorder is not competent medical evidence and does not prove a relationship between the Veteran's current visual disorder and his active military service.

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran's right eye vision loss is due to refractive error.  The evidence clearly shows that the defect of right eye refractive error was not subjected to a superimposed disease or injury.  Accordingly, the Board concludes that entitlement to service connection for a right eye disorder is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for a right eye disorder is denied.


REMAND

Additional development is required before the Veteran's claims are decided.  

With respect to the claim for a sleep disorder, the Veteran asserted that he experienced difficulty sleeping since active service.  Service treatment records demonstrate that he reported difficulty sleeping in 2004.  Post-service lay statements from his sister and brother-in-law also indicate that the Veteran snores loudly, and often gasps for air while sleeping.  An August 2012 VA outpatient treatment record notes the Veteran underwent a sleep study that resulted in a diagnosis of mild obstructive sleep apnea.  

In light of the Veteran's current diagnosis of obstructive sleep apnea, as well as his history of difficulty sleeping that began during service and continued to the present, the Board finds that the Veteran must be afforded a VA examination to determine whether his claimed disability began during his active service or is otherwise related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claim for left thumb nerve damage, the Veteran reported that he experienced left hand weakness and pain since his in-service motor vehicle accident that occurred while he served in Iraq in 2003.  Service treatment records dated in October 2003 note such complaints.  Post-service VA outpatient treatment records dated in 2012 and 2015 demonstrate that the Veteran sought treatment for numbness of his left thumb and wrist.  These records also show that the Veteran consistently reported that numbness of his left thumb was present since the aforementioned in-service motor vehicle accident. 

Given the Veteran's complaints and the aforementioned treatment records which demonstrate post-service reports of left thumb numbness since the in-service accident and the service treatment records dated in October 2003 that note such complaints, the Board finds this information sufficient to trigger VA's duty to develop medical-nexus evidence in connection with the Veteran's claim of service connection for a left thumb nerve damage disability.  See Id.  Therefore, the issue must be remanded for a medical examination and opinion concerning this matter.    

Regarding the increased rating claims for the Veteran's service-connected left knee disabilities, the Veteran was afforded a VA examination in January 2017.  The VA examiner, however, failed to provide sufficient information in order to rate the disabilities.  Specifically, regarding functional loss of the left knee during repeated use and flare-ups, the examiner indicated that pain significantly limited functional ability, as range of motion was "severely reduced."  The examiner also concluded that he was not able to describe such pain in terms of range of motion without resorting to speculation; however, he failed to provide any explanation for his conclusion.  Moreover, while the examiner noted that the Veteran experienced left knee pain and functional loss with non-weight bearing, weight bearing, and passive range of motion testing, he concluded that range of motion was "severely reduced" however, he did not provide the loss in terms of degrees.  

Therefore, the examination report is not adequate for rating purposes, and the claim must be remanded for an adequate VA examination.  

Further, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's obstructive sleep apnea disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a currently diagnosed obstructive sleep apnea disability which originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, as well as the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service sleep difficulty symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  Afford the Veteran a VA examination by a physician with sufficient expertise to address the etiology of any left thumb disorder that is present during the appeal period.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  

Based on the review of the record and the examination results, the examiner should identify all left thumb disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report on in-service left thumb pain and numbness symptomology he experienced. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

4.  The Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes, to include joint stability testing.  In particular, the examiner should also be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  
5.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6.  The AOJ should also undertake any additional development deemed necessary.

7.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


